DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14, 16, 17, 19 and 22-24 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest semiconductor devices comprising: an insulating separation pattern separating the first gate electrode and the second gate electrode from each other and extending in a second direction that traverses the first direction; a connection structure electrically connecting the first gate electrode to the second gate electrode; and a first signal line electrically connected to the connection structure, wherein the first signal line extends in the second direction and vertically overlaps the insulating separation pattern (claim 1), a connection structure electrically connecting the first gate electrode to the second gate electrode; a first signal line electrically connected to the connection structure; a first source/drain region adjacent the first side of the first gate electrode; a second source/drain region adjacent the first side of the second gate electrode; a first active contact and a second active contact on the first source/drain region and the second source/drain region, respectively; a second signal line electrically connecting the first and second source/drain regions to each other, through the first and second active contacts; a third source/drain region adjacent the second side of the first gate electrode; a fourth source/drain region adjacent the second side of the second gate electrode; a first power rail electrically connected to the third source/drain region and extends in the second direction; and a second power rail electrically connected to the fourth source/drain region and extends in the second direction, wherein the first signal line extends in the second direction and vertically overlaps the insulating separation pattern (claim 22) and a connection structure that electrically connects the first gate electrode and the second gate electrode and vertically overlaps a portion of the first gate electrode and a portion of the second gate electrode; and a signal line electrically connected to the connection structure, wherein the signal line extends in a cell width direction and is between the first gate electrode and the second gate electrode in a plan view (claim 23) as described in the independent claims and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krautschneider et al (6,521,935 B2) discloses a mos transistor and dram cell configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
June 17, 2022